PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


WILLIAM H. EVANS, JR.                            )
                                                 )     CASE NO. 4:19CV1567
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
WARDEN LAROSE, et al.,                           )
                                                 )     MEMORANDUM OF OPINION AND
               Defendants.                       )     ORDER [Resolving ECF Nos. 4, 5, 12]



       Pending is Defendants’ Motion to Dismiss (ECF No. 4), Plaintiff’s Motion to Remand

(ECF No. 5), and Plaintiff’s Motion to Join Parties and Supplement the Complaint [ECF No. 12].

The matters have been briefed. ECF Nos. 4, 5, 6, 8, 9, 10, 11. For the reasons explained below,

Defendants’ motion is granted in part and denied in part; and Plaintiff’s motion to join parties

and supplement the pleadings is granted but his motion to remand is denied.

                                         I. Introduction1

       Pro se Plaintiff William H. Evans, Jr., an inmate in the Northeast Ohio Correctional

Institution (“NEOCC”), commenced this action on May 30, 2019, against six defendants, in the

Mahoning County Court of Common Pleas. ECF No. 1-1. Plaintiff, a while male with a “white

power” tattoo, was listed as a white supremacist on institutional records and placed in a Security

       1
         After Plaintiff filed his Complaint (ECF No. 1-1 at PageID #: 7-9), he filed a
motion to supplement his Complaint with two letters. ECF No. 12. One letter is from his
Unit Manager regarding his behavior (ECF No. 12-1) and the other is Plaintiff’s request
to be placed in a cell by himself and the Unit Manager’s handwritten response. (ECF No
12-2). The Court grants Plaintiff’s motion to supplement his Complaint with these two
letters.
 (4:19CV1567)


Threat Group (“STG”). Id. at PageID #: 8, ¶ ¶ 6-8. Plaintiff has been housed with black inmates

who are gay and he contends that he has a religious “right not to be forced to reside with” these

cellmates based on his Christian faith. Id. at ¶ 9. He also alleges that he is “a disabled adult” and

that Defendants are failing to reasonably accommodate his disability, as required by the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq. and the Rehabilitation

Act (“RA”), 29 U.S.C. § 794, by giving him a cellmate. Id. at ¶ 10. According to Plaintiff,

having any “celly results in [his] lack of sleep, study, [and] concentration” and prevents him from

signing up and participating in prison activities and programs. Id. at PageID #: 9, ¶ 11. He

contends “the only way to reasonably accommodate” his unspecified disability is by giving him a

“single-cell arrangement.” Id. at PageID #: 8, ¶ 10.

       Plaintiff also raises claims under 42 U.S.C. § 1983, Ohio Rev. Code Ann. § 2307.60, and

“other common-law tort” theories (ECF No. 1-1 at PageID #: 7, ¶ 3), Plaintiff seeks damages,

declaratory relief, and an injunction requiring that Defendants refrain from placing “black or

homosexual persons in his cell” and removing “the one” currently housed with him. Id. at

PageID #: 9.

       Defendants removed the action to the Court on July 9, 2019 (ECF No. 1) and

subsequently filed a motion to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6) (ECF

No. 4). Plaintiff filed a motion to remand the action to state court (ECF No. 5), and multiple

briefs opposing Defendants’ motion to dismiss (ECF Nos. 6, 7, 10). On October 10, 2019,

Plaintiff filed a motion to join parties with supplemental pleadings.



                                                 2
 (4:19CV1567)


                                     II. Standard of Review

       A. Removal Jurisdiction and Motion to Remand

       Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant or

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” District courts have original jurisdiction over civil actions

that arise under federal law, see 28 U.S.C. § 1331, or that involve parties of diverse citizenship

and exceed $75,000 in controversy, see 28 U.S.C. § 1332. “The presence or absence of

federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides

that federal jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint.” Caterpillar v. Williams, 482 U.S. 386, 392 (1987); see

also Warner v. Ford Motor Co., 46 F.3d 531, 533 (6th Cir. 1995) (“[T]he plaintiff is the master

of the complaint . . . [T]he plaintiff may, by eschewing claims based on federal law, choose to

have the cause heard in state court.”).

       “It is well settled that a case may be said to arise under the Constitution or laws of the

United States whenever its correct decision depends upon the construction of either, or when the

title or right set up by the party may be defeated by one construction of the Constitution or law of

the United States, and sustained by the opposite construction. Otherwise, not.” Shelby Cty.,

Tenn. v. Fairway Homes, Inc., 285 F.2d 617, 618 (6th Cir. 1961). Even if the disputed right

“takes its origin in the laws of the United States,” the claim does not “arise under” federal law

unless “it really and substantially involves a dispute or controversy respecting the validity,

                                                  3
 (4:19CV1567)


construction, or effect of such a law, upon the determination of which the result depends.” Id.

(quoting Shulthis v. McDougal, 225 U.S. 561, 569 (1912)).

       Where an action is properly removed on the basis of a claim arising under federal law, a

federal court has discretion to exercise supplemental jurisdiction over additional state-law claims.

See 28 U.S.C. § 1367.

       B. Permissive Joinder Motion

       Pursuant to Fed. R. Civ. P. 20(a)(2), a plaintiff may move the Court to join a defendant to

the case. There are two requirements for permissive joinder: 1) the right to relief arises from the

same transaction, occurrence or series of transactions or occurrences; and 2) any question of

law or fact common to the parties will arise in the action. Scott v. Fairbanks Capital Corp., 284

F.Supp.2d 880, 887-88 (S.D. Ohio 2003). The words "transaction or occurrence" are given a

broad and liberal interpretation in order to avoid a multiplicity of suits. Lasa Per L'Industria

Del Marmo Societa Per Azioni v. Alexander, 414 F.2d 143, 147 (6th Cir. 1969).

       Once these requirements are met, the trial court has broad discretion to grant or deny

permissive joinder. State of Ohio v. Louis Trauth Dairy, Inc., 865 F.Supp. 1229,

1239 (S.D. Ohio 1994). Joinder is generally favored. See United Mine Workers v. Gibbs, 383

U.S.715, 724 (1966) ("Under the Rules, the impulse is toward entertaining the broadest possible

scope of action consistent with fairness to the parties; joinder of claims, parties and remedies is

strongly encouraged."); Lasa, 414 F.2d at 147 ("The intent of the rules is that all issues be

resolved in one action, with all parties before one court, complex though the action may be.").



                                                  4
  (4:19CV1567)


        C. Motion to Dismiss

        “To survive a [Rule 12(b)(6)] motion to dismiss, [the complaint] must allege ‘enough

facts to state a claim to relief that is plausible on its face.’” Traverse Bay Area Intermediate Sch.

Dist. v. Mich. Dep’t of Educ., 615 F.3d 622, 627 (6th Cir. 2010) (quoting Bell Atl. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court may dismiss a claim

if it finds, on the face of the pleading, that “there is an insurmountable bar to relief indicating that

the plaintiff does not have a claim.” Ashiegbu v. Purviance, 76 F. Supp.2d 824, 828 (S.D. Ohio

1998), aff’d 194 F.3d 1311 (6th Cir. 1999), cert. denied, 529 U.S. 1001 (2000).

        “For purposes of a motion for judgment on the pleadings [or a motion to dismiss], all

well-pleaded material allegations of the pleadings of the opposing party must be taken as true.”

Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012) (quoting Tucker v. Middleburg-

Legacy Place, LLC, 539 F.3d 545, 549 (6th Cir. 2008)). The Court “must construe the complaint

in the light most favorable to [the] plaintiff[.]” Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir.

2010) (quoting League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir.

2007)). In addition to reviewing the claims set forth in the complaint, a court may also consider

exhibits, public records, and items appearing in the record of the case as long as the items are

referenced in the complaint and are central to the claims contained therein. Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). Although the Court construes pro

se pleadings liberally, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), the

                                                   5
 (4:19CV1567)


dismissal standard pursuant to Fed. R. Civ. P. 12(b)(6) standard applies to pro se pleadings. See

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).

                                           III. Discussion

       A. The Action is Properly Removed

       Plaintiff’s Complaint raises claims arising under federal law. As Plaintiff concedes in his

motion to remand, his Complaint asserts federal claims for relief under 42 U.S.C. § 1983 and the

ADA. ECF No. 5 at PageID: 39, ¶¶ 8-9. By asserting claims that arise under federal law,

Plaintiff subjected himself to the possibility that Defendants would remove his action to federal

court. See City of Chicago v. Int’s Coll. of Surgeons, 522 U.S. 156, 164 (1997). Accordingly,

the action has been properly removed, and Plaintiff's motion to remand (ECF No. 5) is denied.

       B. Plaintiff’s Permissive Joinder Motion

       Plaintiff seeks to join “Mr. Fraile-Assistant Unit Manager” as a defendant pursuant to

Fed. R. Civ. P. 20(a)(2). Parties may be joined if Plaintiff alleges a “‘series of transaction or

occurrences’ with a common question of law or fact.” Dykes-Bey v. Benson, 2018 WL 6199149,

at *2 (6th Cir. Nov. 20, 2018). Plaintiff alleges that Mr. Fraile was collaborating with other

inmates and moved an inmate into Evan’s cell to conspire against him. ECF No. 12 at PageID #:

72-73, ¶ 4-8. The core of Plaintiff’s claim is about his cell assignment and his allegation that the

officers are retaliating against him. See ECF No. 1-1 at PageID #: 8, ¶ ¶ 7-9 ; ECF No. 12 at

PageID #: 72-73, ¶ ¶ 4-8; In addition, Plaintiff alleges that having cellmates does not properly

accommodate his disability in contravention of federal disability law and other Ohio state law

claims. ECF No. 1-1 at PageID #: 8-9, ¶ ¶ 10-11; ECF No. 12.        His claims are thus based on the

                                                  6
 (4:19CV1567)


same “series of transaction or occurrences” regarding his cell assignment and share a common

question of law or fact. Accordingly, Plaintiff’s motion is granted and Mr. Fraile is hereby added

as Defendant in this case.

       C. The Complaint Fails to Allege Any Plausible Federal Claim

       To survive a dismissal for failure to state a claim under Rule 12(b)(6), a complaint “must

present ‘enough facts to state claim to relief that is plausible on its face’” when its factual

allegations are presumed true and all reasonable inferences are drawn in the non-moving party’s

favor. Total Benefits Planning Agency, Inc. v. Anthem Blue Cross and Blue Shield, 552 F.3d

430, 434 (6th Cir. 2008) (citing Twombly, 550 U.S. at 570). Plaintiff must set forth factual

allegations in his Complaint sufficient to “raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

               1. No Factual Allegations

       Plaintiff’s Complaint fails to state any plausible federal claim for relief. Plaintiff does not

set forth allegations attributing specific wrongful conduct to each Defendant, or indicating what

specific constitutional or federal right he contends each Defendant violated. See ECF No. 1-1.

The Court is not required to “conjure up unpleaded facts to support [Plaintiff’s] conclusory

allegations.” See Perry v. United Parcel Service, 90 F. App’x 860, 861 (6th Cir. 2004) (affirming

dismissal of a pro se complaint). Where a person is named as a defendant in a complaint without

discernible allegations of specific conduct, the complaint is subject to dismissal even under the

liberal construction afforded to pro se pleadings. See Gilmore v. Corr. Corp. of Am., 92 F. App'x

188, 190 (6th Cir. 2004) (dismissing complaint where plaintiff failed to allege how any named

                                                   7
 (4:19CV1567)


defendant was involved in the violation of his rights); see also Terrance v. Northville Reg’l

Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir. 2002) (claims under § 1983 “alleged to arise from

violations of constitutional rights cannot be founded upon conclusory, vague or general

allegations, but must instead, allege facts that show the existence of the asserted constitutional

rights violation recited in the complaint and what each defendant did to violate the asserted

right”) (emphasis in original); Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002)

(affirming dismissal of pro se claims where the complaint did not allege with any degree of

specificity which of the named defendants were personally involved in, or responsible for each

alleged federal rights violation).

               2. No Constitutional Right to Security Classification Removal

       Plaintiff’s challenge of his STG security classification at NEOCC is not a cognizable

claim under the Constitution. “[A]n increase in security classification, such as being classified as

a[n] STG member, does not constitute an atypical and significant hardship in relation to the

ordinary incidents of prison life because a prisoner has no constitutional right to remain

incarcerated in a particular prison or to be held in a specific security classification.” Harbin-Bey

v. Rutter, 420 F.3d 571, 577 (6th Cir. 2005) (citation and internal quotations omitted).

               3. No Constitutional Right to Choose Cellmate

       And “[f]or obvious reasons, courts have widely rejected any notion that a prisoner has any

constitutional right to choose his cellmate.” Aladimi v. Hamilton County Justice Center, 2012

WL 292587, at *11 (S.D. Ohio Feb. 1, 2012), (Report and Recommendation adopted, 2012 WL

529585 (S. D. Ohio Feb. 17, 2012)). Plaintiff has no constitutional right to choose who he shares

                                                  8
 (4:19CV1567)


his cell with based on another prisoner’s race, religion, or sexual orientation. See, e.g., McKnight

v. MTC, 2015 WL 7730995, at *4 (N.D. Tex. Nov. 9, 2015) (finding that prisoner’s claim under

the Free Exercise Clause of the First Amendment “concerning the assignment of a homosexual

cellmate” lacked any merit); Curtician v. Kessler, 2009 WL 2448106, at *8 (W.D. Pa. Aug.7,

2009) (finding that plaintiff's claim that defendants failed to protect him by “forcing” him to

share a cell with various black Muslim inmates failed to state a claim in the absence of evidence

that a risk of serious harm actually existed “other than the perceived danger conjured up by

[p]laintiff's blatant racism”); Lindell v. Daley, 2003 WL 23277280 at *10 (W. D. Wis., Nov.21,

2003) (holding that plaintiff had no constitutional right to share a cell with a white cell-mate).

               4. No Facts Indicating Retaliation

        Plaintiff contends that Defendants are retaliating against Evans for being a white

supremacist by assigning black gay prisoners to be his cellmates. ECF No. 1-1 at PageID #: 8, ¶

9. Plaintiff posits that Defendants are doing this to incite violence against him. Id.

       For a First Amendment retaliation claim, a plaintiff must show he (1) was engaged in a

constitutionally protected activity, (2) the defendant's adverse action caused the plaintiff an injury

that would deter or chill a person of ordinary firmness from continuing to engage in that activity,

and (3) a causal connection such that the adverse action was motivated at least in part as a

response to the exercise of the plaintiff's constitutional rights. Jenkins v. Rock Hill Local Sch.

Dist., 513 F.3d 580, 586-87 (6th Cir. 2008). But Plaintiff provides no facts to indicate that he

engaged in constitutionally protected activity. See ECF No. 1-1. His contention that the



                                                  9
  (4:19CV1567)


assignment of roommates is retaliation is conclusory. Therefore, his claim for First Amendment

retaliation is meritless.

                5. No claims under the ADA or the RA

        Finally, Plaintiff has not alleged a plausible claim under either the ADA or the RA, which

prohibit discrimination against disabled individuals. Plaintiff has not set forth allegations

sufficient to support a plausible inference that he was discriminated against in regard to

participation in prison programs    or otherwise      “because of” a disability, a required element of

a prima facie claim. Anderson v. City of Blue Ash, 798 F.3d 338, 357 (6th Cir. 2015). Plaintiff

has no claim under the ADA or the RA against the individual defendants because neither the

ADA or RA impose liability upon individuals. Lee v. Michigan Parole Bd., 104 F. App’x 490,

492 93 (6th Cir. 2004).

        Because Plaintiff’s Complaint fails to state any plausible federal claim upon which he

may be granted relief, Defendants’ motion to dismiss is granted with respect to Plaintiff’s federal

claims. For the reasons explained below, Defendants’ motion to dismiss is denied with respect to

Plaintiff’s remaining state-law claims.

        C. Remaining State Law Claims

        Plaintiff also raises claims under Ohio Rev. Code. Ann. § 2307.60 and “other common

law tort violations not specified here at the pleading stage.” ECF No. 1-1 at PageID #: 7, ¶ 3.

When federal law claims that were the basis for removal jurisdiction are dismissed, the Court has

discretion to either remand the remaining state-law claims back to the state court or to dismiss



                                                 10
 (4:19CV1567)


the case without prejudice. See Long v. Bando Mfg. Of America, Inc., 201 F.3d 754, 761 (6th

Cir. 2000); Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254 55 (6th Cir. 1996)

(“When all federal claims are dismissed before trial, the balance of considerations usually will

point to dismissing the state law claims, or remanding them to state court if the action was

removed.”). Given the dismissal of Plaintiff’s federal claims at this early stage, the Court

declines to exercise supplemental jurisdiction over Plaintiff’s remaining state-law claims, which

are better resolved by the Ohio courts. Accordingly, Plaintiff’s state-law claims will be

remanded to the Mahoning County Court of Common Pleas.

                                          IV. Conclusion

       In sum, Plaintiff’s motion to remand is denied, Plaintiff’s motion to join Mr. Fraile as

Defendant and supplement his Complaint with two letters is granted, Defendants’ motion to

dismiss is granted with respect to Plaintiff’s federal claims, but denied with respect to Plaintiff’s

remaining state law claims. The remaining state-laws claims will be remanded to the Mahoning

County Court of Common Pleas. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an

appeal from this decision could not be taken in good faith.



       IT IS SO ORDERED.


  October 31, 2019                               /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                                 11
